      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 1 of 14




                           Supplemental Report of Dr. Seth Noar

Section 1: Introduction

1.1   I submit this supplemental report following my expert report dated October 7, 2020 and
      my rebuttal report dated March 23, 2021.

1.2   On April 1, 2021, counsel for Defendant R.J. Reynolds Tobacco Company (RJRT) sent
      the government a letter that referenced paragraphs 2.127 to 2.130 of my rebuttal report
      and requested data regarding Qualtrics’ data scrubbing protocol. Specifically, the letter
      requested “the survey response data from all respondents that [I] surveyed (not just those
      [I] included in [my] final sample), a variable that denotes which respondents were
      removed and why, and any information on the process or criteria used to remove
      respondents.” (Apr. 1, 2021 M. Belasic ltr. to D. Crane-Hirsch.)

1.3   It is first important to point out why I chose to conduct my study with Qualtrics and why
      it has become my preferred partner for online studies. First, Qualtrics has what I find to
      be the best online survey software in the field, with features that are unmatched by other
      survey software platforms. It is thus no surprise that many large public research
      universities have adopted the Qualtrics platform on their campuses. Second, Qualtrics has
      access to a multitude of survey panels and is capable of conducting large, high-quality
      studies with populations that are not otherwise accessible through other providers.
      Finally, because Qualtrics oversees both the survey software and access to participants, it
      is capable of deploying data security and integrity procedures in its survey software and
      through working with its panel partners, providing in a sense a “double layer” of data
      security.

1.4   While there are several companies that conduct online surveys, for the reasons outlined
      above I have come to prefer Qualtrics. In fact, prior to the study that I conducted for this
      case, I worked with Qualtrics on a study that I published in a peer-reviewed journal:
      https://www.sciencedirect.com/science/article/pii/S0306460320306031. In addition, I am
      currently working with Qualtrics on a study that will enroll 1,500 adolescents in a
      randomized controlled trial that will deliver surveys with videos to participants several
      times over multiple weeks. I wrote Qualtrics into this large grant-funded study because of
      my confidence in Qualtrics’ ability to deliver high-quality data within the context of a
      complex randomized controlled trial.

1.5   I did not consider the data of participants Qualtrics excluded from my study in forming
      my opinions in this case. Typically, when I work with Qualtrics, data that they determine
      to be invalid—whether because of suspected bots, duplicates, or for other reasons—are
      excluded during the data collection process and not contained in the final dataset that is
      delivered to me at the completion of data collection. This process enhances the dataset’s
      integrity, because it ensures that people with knowledge of the study’s objectives do not
      influence participant screening decisions.




                                               1
         Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 2 of 14




1.6       Still, I requested and obtained the data from Qualtrics that was requested in RJRT’s April
          1, 2021 letter. In doing so, I learned more details about the data scrubbing protocol
          Qualtrics employed for my study and discovered a programming error that Qualtrics
          made. This report therefore clarifies the protocol Qualtrics followed for my study and
          presents a re-analysis of my study data in light of Qualtrics’ error to determine whether it
          had any effect on my conclusions. As I explain below, the conclusions expressed in my
          October 7, 2020 and March 23, 2021 expert reports remain unchanged.

1.7       I worked on this report with the assistance of senior research associate Bryan Blette.

Section 2: Data Scrubbing

2.1       In paragraph 2.129 of my March 23, 2021 rebuttal report, I described Qualtrics’ data
          scrubbing protocol as one that systematically analyzes data for the following: 1) invalid
          or duplicate Internet Protocol (IP) addresses; 2) straightlining; 3) speeding; 4) pattern
          taking; 5) gibberish responses to open-ended questions; and 6) suspicious or inconsistent
          answers. I stated that participants who exhibited any of these issues were removed by
          Qualtrics and were not included in my final dataset of 10,027 participants.

2.2       Upon receiving the data from Qualtrics that RJRT requested on April 1, 2021, I learned
          that Qualtrics did not use certain elements of the protocol described in my March 23,
          2021 rebuttal report. Specifically, I learned that Qualtrics tailors its data scrubbing
          protocol to each individual study and that it determined that two of the above-mentioned
          features, straightlining and pattern taking, were inapplicable to my study and therefore
          not used. These two features are employed for surveys that have several matrix survey
          questions, which are questions where a question “stem” is asked and there are several
          questions under that stem. Because my study used only one matrix survey question (to
          assess store atmosphere perception), straightlining or pattern taking checks were not
          employed. I also learned that, because IP addresses were not collected during my study to
          protect participant privacy, IP addresses were not used during data scrubbing.

2.3       Also upon receiving the requested data from Qualtrics, I learned that Qualtrics used
          certain data security and scrubbing techniques that I was previously unaware of and did
          not list in my March 23, 2021 report, which I describe below.

2.4       Qualtrics worked with a third-party partner, B3 Intelligence
          (https://www.b3intelligence.com/data-scrubbing/), to conduct the data scrub for my
          study. Twice during my study, Qualtrics sent B3 Intelligence files to review and analyze
          for multiple responses from the same participant and for suspicious survey answers. On
          August 25, 2020, Qualtrics sent B3 Intelligence a dataset containing 8,479 completed
          surveys to conduct a first data scrub, which led to Qualtrics removing 150 cases from the
          data. On September 2, 2020, Qualtrics sent B3 Intelligence a second dataset with 10,032
          completed surveys, to conduct a second data scrub. 1 This second data scrub led to the
          removal of seven cases from the data, leaving 10,025 cases. Two new participants took


1
    Special_Project_2020_August_25_2020_09_16.csv and Special_Project_2020_September_2_2020_13_13.csv.


                                                     2
          Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 3 of 14




          the survey (on September 2 and 3, 2020, respectively) after data scrubbing was complete,
          yielding a final study dataset of 10,027 cases.

2.5       For each data scrub, B3 Intelligence prepared a scrub sheet for Qualtrics that flagged
          cases for review and possible removal. 2 Qualtrics reviewed those flagged cases and made
          a determination as to whether the cases should be removed from the final dataset.

2.6       As indicated above, based upon its review of the cases that B3 Intelligence flagged,
          Qualtrics removed a total of 157 cases: 30 cases were removed for duplicate ID (meaning
          the same person had taken the survey more than one time); 83 cases were removed for
          nonsensical answers to close-ended questions; 9 cases were removed for nonsensical
          answers to open-ended questions; and 37 cases were removed for inattentiveness (based
          on the amount of time it took participants to complete the survey). Two of the cases in
          these counts were removed for more than one reason. The deleted cases described above
          may be identified by using the “ResponseID” field to find cases that are in the two files
          Qualtrics sent to B3 Intelligence that are not in the final dataset. Similarly, the reasons for
          the deletions may be found in the scrub sheets using the “ResponseID” from the deleted
          cases.

2.7       Qualtrics did not remove from the study’s dataset certain cases that B3 Intelligence
          flagged. Qualtrics did not remove cases B3 Intelligence flagged for: identifying more
          than one race/ethnicity; spending more time on survey pages with study stimuli than the
          vast majority of other participants; or clicking more on survey pages with study stimuli
          than the vast majority of other participants. Qualtrics also did not remove certain cases
          that B3 Intelligence flagged for open-ended answers because Qualtrics’ review
          determined the answers to be acceptable.

2.8       In addition to this data scrubbing protocol, Qualtrics implemented two other measures:
          reCAPTCHA and “Ballot Box Stuffing.”

2.9       reCAPTCHA is a Google technology that presents participants with a picture (or
          “challenge”) of words or characters, and participants must correctly answer the challenge
          to proceed. A reCAPTCHA score of .5 or greater indicates that the participant is likely to
          be a human, whereas a score of less than .5 indicates that the participant is likely to be a
          bot. Any participant who received a score of less than .5 for the variable
          “Q_RecaptchaScore” was not allowed to continue forward with the survey.

2.10      Ballot Box Stuffing is a function that flags cases that appear to originate from a web
          browser that had previously been used to take the survey. If a case is flagged by this
          function, Qualtrics assumes it is from a person who already participated in the survey. If
          such a case is flagged, a value of “TRUE” for the variable “Q_BallotBoxStuffing”
          appears in the dataset. This method avoids the privacy issues that arise when a
          participant’s IP address is saved with the rest of his or her data.



2
    Qual2676-0615SethConsulting_round1_results_.xlsx and Qual2676-0615SethConsulting_round2_results_.xlsx.


                                                       3
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 4 of 14




Section 3: Re-Analysis of Study Data

3.1   Because a Ballot Box Stuffing variable of “TRUE” indicates that a participant may have
      already taken the survey, Qualtrics’ intent was to screen out participants whose data
      returned “TRUE” for the Ballot Box Stuffing variable. While reviewing the particular
      data scrubbing and security features Qualtrics used for my study, Qualtrics and I
      discovered that 623 cases that had been flagged as TRUE for the Ballot Box Stuffing
      variable were not removed from my study’s final dataset due to an error by Qualtrics in
      programming the survey logic. Qualtrics informed me that its programming error used
      the wrong case in a case-sensitive programming instruction.

3.2   It is possible that many of these 623 cases were not repeat submissions by a participant
      who had already taken the survey. For example, members of a survey panel may live in
      the same household and use the same computer or tablet to take a survey, which would
      flag the Ballot Box Stuffing variable as “TRUE” even though they are unique
      participants. Out of an abundance of caution, however, I have re-analyzed the data with
      these cases removed. I also examined whether the results of the new analyses differ from
      the results reported in my expert report dated October 7, 2020 and my rebuttal report
      dated March 23, 2021. Those findings are discussed below, and the relevant tables are
      presented at the end of this report in Appendix A.

3.3   For my study’s primary aim that evaluated communication, some values in the new
      analyses decreased slightly when compared to the original analyses. For example,
      recognition of statement set 1 for the color design went from 2.63 in the original dataset
      to 2.57 in the new analyses (a decrease of .06), and from 2.97 to 2.94 for the black-and-
      white design (a decrease of .03). Similarly, recognition of statement set 2 for the color
      design went from 3.01 in the original dataset to 2.97 in the new analyses (a decrease of
      .04), and from 3.27 to 3.23 for the black-and-white design (a decrease of .04).

3.4   The differences noted above between my original analyses and these new analyses for my
      study’s communication aim are inconsequential. In addition, there were no changes in the
      statistical significance of findings for recognition, noticing, or attention-grabbing when
      comparing the new analyses to the original analyses. Importantly, the Cohen’s d effect
      sizes between the two sets of analyses are identical or nearly identical. Therefore, my
      overall conclusion from my expert report dated October 7, 2020 that both designs meet
      the criteria of communicating court-ordered messages to consumers remains unchanged.

3.5   “Moderation” examines if the ability of court-ordered messages to communicate varies
      by demographic characteristics. In the new moderation analyses of recognition by
      vulnerable populations, the results are very similar to my original analyses. In fact, of the
      54 statistical tests undertaken for these analyses, 51 of the new tests matched the
      statistical significance of the original tests, i.e., results of p<.05 remained p<.05, and
      results of p≥.05 remained p≥.05. The three that differed are cases where values that were
      statistically significant (p<.05) in the original analyses became non-significant (p≥.05) in
      the new analyses. These are as follows: 1) transgender individuals had lower recognition
      for statement set 1 compared to those who did not identify as transgender, but this finding



                                                4
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 5 of 14




      was no longer statistically significant in the new analyses; 2) those with high school
      education or less had lower recognition for statement set 2 compared to those with greater
      than high school education, but this finding was no longer statistically significant in the
      new analyses; and 3) for readiness to quit among participants in statement set 2, the
      effects of the black-and-white (vs. color) messages were more pronounced among those
      not ready to quit smoking compared to those ready to quit smoking, but this finding was
      no longer statistically significant in the new analyses. These minor differences in the new
      moderation analyses do not change my conclusions about vulnerable populations in my
      expert report dated October 7, 2020.

3.6   For my study’s secondary aim that evaluated effect on store atmosphere perception, some
      values decreased slightly whereas others did not change. Store atmosphere perception in
      my original study compared to the new analyses is as follows: plain cigarette set display
      without court-ordered messages (original = 3.26; new analyses = 3.25); cigarette set
      display with court-ordered messages in the color design (original = 3.23; new analyses =
      3.23); cigarette set display with court-ordered messages in the black-and-white design
      (original = 3.18; new analyses = 3.17); and candy display (original = 3.82; new analyses
      = 3.81).

3.7   The differences noted above between my original analyses and these new analyses for my
      study’s store atmosphere aim are inconsequential. In addition, there were no changes in
      the statistical significance of the findings for store atmosphere perception when
      comparing the original analyses to the new analyses; and importantly, the Cohen’s d
      effect sizes between the two sets of analyses are identical or nearly identical. Therefore,
      my overall conclusion from my October 7, 2020 expert report that adding court-ordered
      messages to cigarette displays will not meaningfully harm store atmosphere remains
      unchanged.

3.8   Regarding the absolute effectiveness of the court-ordered messages, the differences
      between the original and new analyses are also inconsequential. In the original analyses,
      actual recognition across all study conditions ranged from 41% - 82%, while decoy
      recognition ranged from 10% - 23%. In the new analyses, actual recognition ranged from
      40% - 82%, while decoy recognition ranged from 10% - 23%. Also, in the original
      analyses, actual recognition across all study conditions was 59% while decoy recognition
      was 15%; in the new analyses these figures were identical. Therefore, the conclusion
      from my March 23, 2021 rebuttal report—that participants were far more likely to have
      actual recognition of the court-ordered messages to which they were exposed than to
      select decoy messages—remains unchanged.



Date: May 18, 2021                         ___________________________
                                           Seth M. Noar, Ph.D.




                                               5
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 6 of 14




       Appendix A: Re-Analysis of Noar Study Data with the n=623 Cases Removed

Table 1. Participant characteristics; N=9,404
                                                                  n (%)
 Age, M years (SD)                                              45.58 (17)
   [age range]                                                   [18-97]
 Race
   White                                                       5,500 (58%)
   Black or African American                                   2,168 (23%)
   Asian                                                        725 (8%)
   American Indian or Alaskan Native                            188 (2%)
   Native Hawaiian/Pacific Islander                             43 (<1%)
   More than one race                                           296 (3%)
   Other race                                                   484 (5%)
 Hispanic                                                      2,031 (22%)
 Gender
   Female                                                      4,839 (51%)
   Male                                                        4,544 (48%)
   Other/self-described                                         21 (<1%)
 Transgender                                                    564 (6%)
 Sexual orientation
   Straight                                                    8,347 (89%)
   Bisexual                                                     558 (6%)
   Gay or lesbian                                               367 (4%)
   Other                                                        131 (1%)
   No response                                                   1 (<1%)
 Education
   High school or less                                         2,433 (26%)
   Some college or associate’s degree                          3,351 (36%)
   Bachelor’s degree                                           2,234 (24%)
   Graduate or professional degree                             1,385 (15%)
   No response                                                   1 (<1%)
 Health literacy
   Higher literacy                                             5,298 (56%)
   Lower literacy                                              4,069 (43%)
   No response                                                  37 (<1%)
 Poverty status
   Low income, <150% of 2019 federal poverty level             2,397 (25%)
   ≥ 150% of 2019 federal poverty level                        7,006 (75%)
   No response                                                   1 (<1%)
 Cigarette smoking
   Current smoker                                              4,602 (49%)
   Number of cigarettes smoked per day, mean (SD)              10.10 (9.53)
   Quit readiness
      Within the next month                                     812 (18%)
      Within the next 6 months                                 1,124 (24%)



                                                6
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 7 of 14




       Sometime in the future beyond 6 months                            1,469 (32%)
       Not planning to quit                                              1,180 (26%)
 Current other tobacco product use
   E-cigarettes                                                          3,039 (32%)
   Traditional cigars                                                    1,824 (19%)
   Little cigars and cigarillos                                          1,793 (19%)
   Hookah                                                                 972 (10%)
   Smokeless tobacco                                                       743 (8%)
   Pipe filled with tobacco                                                638 (7%)
Note. n = sample size.
(These results correspond to those reported in Table 2 in Dr. Noar’s October 7, 2020 expert
report.)




                                               7
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 8 of 14




Table 2. Moderation Analyses of Recognition by Vulnerable Populations
                                                      Statement Set 1         Statement Set 2
                                                      b            p          b            p
 Transgender
    Color condition                                 -.36        <.001       -.27        <.001
    Transgender                                     -.24         .074       -.53        <.001
    Color condition*Transgender                     -.05         .775        .10         .564
 Hispanic
    Color condition                                 -.36        <.001       -.27        <.001
    Hispanic                                        .05          .556       -.18         .013
    Color condition*Hispanic                        -.02         .853        .07         .515
 African American
    Color condition                                 -.36        <.001       -.29        <.001
    African American                                -.22         .003       -.35        <.001
    Color condition*African American                -.05         .629        .10         .284
 Current smoker status
    Color condition                                 -.38        <.001       -.31        <.001
    Smoker                                          -.15         .018       -.25        <.001
    Color condition*Smoker                          .03          .725        .11         .168
 Readiness to quit status
    Color condition                                 -.34        <.001       -.14         .034
    Not ready to quit                               -.05         .586        .26         .006
    Color condition*Not ready to quit               -.04         .759       -.25         .057
 Lesbian, gay, bisexual status
    Color condition                                 -.36        <.001       -.26        <.001
    Lesbian, gay, or bisexual                       -.04         .737       -.01         .917
    Color condition*Lesbian, gay, or bisexual       -.01         .958        .00         .983
 Education status
    Color condition                                 -.39        <.001       -.26        <.001
    High school or less                             -.21         .004       -.12         .076
    Color condition*High school or less             .10          .331        .03         .745
 Literacy status
    Color condition                                 -.39        <.001       -.29        <.001
    Low literacy                                    -.33        <.001       -.31        <.001
    Color condition*Low literacy                    .08          .393        .08         .342
 Poverty status
    Color condition                                 -.41        <.001       -.29        <.001
    Below poverty line                              -.30        <.001       -.24        <.001
    Color condition*Below poverty line              .19          .060        .12         .218
Note. b = unstandardized regression coefficient; p = probability statistic.
(These results correspond to those reported in Table 3 in Dr. Noar’s October 7, 2020 expert
report.)




                                               8
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 9 of 14




Table 3. Effects of Designs on Recognition, Noticing and Attention Grabbing
                                    Color                   BW
                              n (%) or M ± SD        n (%) or M ± SD           p            d
 Statement Set 1
     Sample size                    2,337                  2,361               --           --
     Recognition                 2.57 ± 1.51            2.94 ± 1.55         <.001          .24
     Noticing                   1,959 (84%)            2,017 (85%)           .129           --
     Attention grabbing           .78 ± 1.05             .80 ± 1.08          .631          .01
 Statement Set 2
     Sample size                    2,338                  2,368               --           --
     Recognition                 2.97 ± 1.45            3.23 ± 1.41         <.001          .18
     Noticing                   1,963 (84%)            2,088 (88%)          <.001           --
     Attention grabbing          1.01 ± 1.16            1.09 ± 1.12          .013          .07
Note. n = sample size; M = mean; SD = standard deviation; Color = color design; BW = black
and white design; p = probability statistic; d = Cohen’s d effect size (.20 = small; .50 = medium;
.80 = large).
(These results correspond to those reported in Table 4 in Dr. Noar’s October 7, 2020 expert
report.)




                                                9
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 10 of 14




Table 4. Perceptions of Store Atmosphere Across Set Display Conditions
                   (1) Cigarette      (2) Color      (3) BW         (4) Candy      1 vs. 2 1 vs. 3   1 vs. 4
                      M ± SD           M ± SD        M ± SD          M ± SD           d       d         d
 Sample size           2,352            2,354         2,346            2,352          --      --        --
 Atmosphere 3.25 ± 1.01a             3.23 ± .98a,b 3.17 ± .99b      3.81 ± .91c      .02     .08       .58
Note. M = mean; SD = standard deviation; Color = color design; BW = black and white design.
Means are adjusted for experimental condition. Different subscripts represent means that are
statistically significant, p < .05; d = Cohen’s d effect size (.20 = small; .50 = medium; .80 =
large).
(These results correspond to those reported in Table 5 in Dr. Noar’s October 7, 2020 expert
report.)




                                                10
     Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 11 of 14




Table 5. Descriptive Data for Recognition by Vulnerable Populations (Statement Set 1)
                                      Color                   Black and white
 Population                      n      M     SD             n        M      SD
    Transgender                 149 2.30 1.35               141      2.72   1.31
    Non-Transgender            2,188 2.59 1.52             2,220 2.95       1.57

    Hispanic                    525    2.59    1.49           501     2.98    1.53
    Non-Hispanic               1,812   2.57    1.52          1,860    2.93    1.56

    African American            489    2.36    1.51           570     2.78    1.53
    All other race             1,848   2.63    1.51          1,791    2.99    1.56

    Smoker                     1,160   2.52    1.45          1,158    2.86    1.49
    Non-smoker                 1,177   2.63    1.57          1,203    3.01    1.61

    Not ready to quit           308    2.45    1.49           302     2.83    1.48
    Ready to quit               849    2.54    1.44           852     2.88    1.49

    Lesbian, gay, or bisexual 226      2.54    1.46           228     2.91    1.51
    Heterosexual/other        2,110    2.58    1.52          2,133    2.94    1.56

    High school or less         634    2.49    1.48           568     2.78    1.53
    Some college or more       1,702   2.61    1.53          1,793    2.99    1.56

    Lower health literacy      1,003   2.44    1.45           996     2.75    1.47
    Higher health literacy     1,320   2.69    1.55          1,357    3.08    1.60

    Below poverty line           592 2.50 1.52                 586    2.72     1.56
    Above poverty line          1,744 2.60 1.51               1,775 3.01       1.54
Note. n = sample size; M = mean; SD = standard deviation.
(These results correspond to those reported in Table E1 (in Appendix E) in Dr. Noar’s October 7,
2020 expert report.)




                                              11
     Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 12 of 14




Table 6. Descriptive Data for Recognition by Vulnerable Populations (Statement Set 2)
                                      Color                   Black and white
 Population                      n      M     SD             n        M      SD
    Transgender                 123 2.57 1.26               151      2.74   1.46
    Non-Transgender            2,215 3.00 1.46             2,217 3.27       1.40

    Hispanic                    505    2.89    1.45           500     3.09    1.44
    Non-Hispanic               1,833   3.00    1.45          1,868    3.27    1.40

    African American            537    2.78    1.47           572     2.97    1.42
    All other race             1,801   3.03    1.44          1,796    3.32    1.39

    Smoker                     1,134   2.91    1.38          1,150    3.10    1.36
    Non-smoker                 1,204   3.04    1.50          1,218    3.35    1.44

    Not ready to quit           285    2.91    1.46           285     3.30    1.42
    Ready to quit               841    2.90    1.36           863     3.04    1.33

    Lesbian, gay, or bisexual 237      2.96    1.49           234     3.22    1.40
    Heterosexual/other        2,101    2.98    1.44          2,134    3.23    1.41

    High school or less         637    2.91    1.44           594     3.14    1.47
    Some college or more       1,701   3.00    1.45          1,774    3.26    1.38

    Lower health literacy      1,033   2.85    1.43          1,037    3.06    1.40
    Higher health literacy     1,296   3.08    1.45          1,325    3.37    1.40

    Below poverty line           604 2.89 1.45                 615    3.06     1.47
    Above poverty line          1,734 3.00 1.45               1,753 3.29       1.38
Note. n=sample size; M = mean; SD = standard deviation.
(These results correspond to those reported in Table E2 (in Appendix E) in Dr. Noar’s October 7,
2020 expert report.)




                                              12
     Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 13 of 14




Table 7. Perceptions of Store Atmosphere Across Set Display Conditions by Smoking Status
                  (1) Cigarette      (2) Color        (3) BW          (4) Candy
                     M ± SD           M ± SD          M ± SD            M ± SD
 Smoker
  Sample size         1,159            1,140           1,168             1,135
  Atmosphere       3.61 ± .93a     3.56 ± .92a,b    3.48 ± .91b       3.89 ± .91c
 Non-smoker
  Sample size         1,193            1,214           1,178             1,217
  Atmosphere       2.91 ± .96a      2.92 ± .93a     2.87 ± .98a       3.74 ± .90b
Note. M = mean; SD = standard deviation; Color = color design; BW = black and
white design. Means are adjusted for experimental condition. Different subscripts
within each row represent means that are statistically significant, p < .05.
(These results correspond to those reported in Table E3 (in Appendix E) in Dr. Noar’s October 7,
2020 expert report.)




                                              13
      Case 1:99-cv-02496-PLF Document 6426-1 Filed 05/18/21 Page 14 of 14




Table 8. Frequency of Actual Recognition, Selection of Decoys, and “I don’t know”
Responses

 Statement Set 1                                         Recognition -           Recognition -
                                                         Color                   Black-and-white

 Court-Ordered Statement                                 Actual   Decoy   Not    Actual   Decoy    Not
                                                                          sure                     sure
 Smoking kills, on average, 1,200 Americans. Every       51%      23%     26%    56%      23%      21%
 day
 Cigarette companies intentionally designed              52%      13%     35%    62%      11%      27%
 cigarettes with enough nicotine to create and sustain
 addiction
 "Low tar" and "light" cigarette smokers inhale          40%      21%     39%    52%      16%      32%
 essentially the same amount of tar and nicotine as
 they would from regular cigarettes.
 Cigarette companies control the impact and delivery     47%      18%     35%    54%      15%      31%
 of nicotine in many ways, including designing
 filters and selecting cigarette paper to maximize the
 ingestion of nicotine, adding ammonia to make the
 cigarette taste less harsh, and controlling the
 physical and chemical make-up of the tobacco
 blend.
 Secondhand smoke kills over 38,000 Americans            67%      14%     18%    70%      14%      16%
 each year.
 Total                                                   51%      18%     31%    59%     16%       26%
 Statement Set 2                                         Recognition -           Recognition –
                                                         Color                   Black-and-
                                                                                 white
 Court-Ordered Statement                                 Actual   Decoy   Not    Actual Decoy      Not
                                                                          sure                     sure
 Smoking causes heart disease, emphysema, acute          45%      15%     40%    49%      13%      38%
 myeloid leukemia, and cancer of the mouth,
 esophagus, larynx, lung, stomach, kidney, bladder,
 and pancreas.
 It's not easy to quit.                                  71%      14%     15%    82%      10%      8%
 Many smokers switch to low tar and light cigarettes     49%      14%     37%    53%      13%      34%
 rather than quitting because they think low tar and
 light cigarettes are less harmful. They are not.
 When you smoke, the nicotine actually changes the       69%      12%     19%    72%      12%      16%
 brain -- that's why quitting is so hard.
 Children exposed to secondhand smoke are at an          64%      15%     22%    68%      11%      22%
 increased risk for sudden infant death syndrome
 (SIDS), acute respiratory infections, ear problems,
 severe asthma, and reduced lung function.
 Total                                                   59%      14%     27%    65%      12%      23%
(These results correspond to those reported in Dr. Noar’s March 23, 2021 expert rebuttal report.)




                                                    14
